Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on April 26, 2022, which paper has been placed of record in the file.
2.        Claims 1 and 7-11 are pending in this application.

                      

Allowable Subject Matter/Reasons for Allowance
3.      Claims 1, 7, and 11 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the features of “wherein the true requisition module configures the at least one processor to generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application, wherein the mobile-friendly secured and unique link expires after a set period of time, wherein the processed intake form includes pre-screen questions for the user to answer and disables copy-paste functionality, and wherein all information that is entered by the user via the mobile-friendly secured and unique link is routed through a secure server to be furnished to one or more prospective employers”, that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept, commercial or legal interactions, or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

4.         Claims 1, 7, and 11 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Champaneria (US 2019/0114593) discloses a method and system for automating some aspects of a recruiting process, which may implement rules permitting the processes of sourcing candidates, setting up job interviews, and responding to candidate questions to all be automated with a computer. Such a system may match résumés and job descriptions with a scoring system, and may initiate communications between one or more candidates and a recruiter once an appropriate number of matches have been found. The system may then be configured to field responses to commonly asked questions from a question database, and notify the recruiter if a question is asked that it cannot answer, and may further be configured to proactively ask questions to the candidate if desired. This may allow recruiters to focus on the highest level of vetting, and on aspects of the recruitment process such as promoting the hiring company and salary negotiations.
           2) Wehrle et al. (US 2019/0156292) disclose an AODSA tool that assists a user in submitting data responding to an online data posting. An embodiment of the invention is described as a job application utility. The user registers with a central data management system. This may be achieved by uploading a resume and/or manually providing registration data. Alternately, the registration data may be derived from parsing an uploaded resume that is analyzed and stored. In another embodiment, a user may simply answer a series of registration questions to register, while also creating a resume. Once the identifying information is finalized, the user is able to search the broad range of job listings. The user is able to forward identifying information to respond to a job listing by forwarding an uploaded/system created resume to an email address in the job listing or conduct an auto-fill of a linked online job application form.
          3) Clark-Lindh et al. (US 2019/0318315) disclose a method for matching jobs includes providing a master skill ledger module for identifying skills, wherein the skills are grouped into clusters and categories, providing a platform for receiving hiring requirements from employers and applications from applicants, analyzing the hiring requirements and producing job profiles which are associated with the master skill ledger module, analyzing the applications from the applicants and producing applicant profiles which are associated with the master skill ledger module, matching the applicant profiles with the job profiles and generating a matching score thereof, providing recommendations to the employer based on the matching score, receiving and processing rating from the employers on the recommendations, if any. The rating received from the employer is directed as input for training of the artificial intelligence processing.
          Therefore, it is clear from the description of Champaneria’s, Wehrle’s, and Clark-Linhdh’s inventions that the combination of prior arts do not considered the possibility of at least: wherein the true requisition module configures the at least one processor to generate a mobile-friendly secured and unique link for a processed intake form providing pre-screen questions in which a user can fill up an application, wherein the mobile-friendly secured and unique link expires after a set period of time, wherein the processed intake form includes pre-screen questions for the user to answer and disables copy-paste functionality, and wherein all information that is entered by the user via the mobile-friendly secured and unique link is routed through a secure server to be furnished to one or more prospective employers, as included in claims 1, 7, and 11. 
5.       Claims (8-10) are allowed because they are dependent claims of the allowable independent claim 7 above.


                                                            Conclusion
6.        Claims 1 and 7-11 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                June 17,  2022